PER CURIAM.
Donald Nwankwo appeals the trial court’s order granting the plaintiff/appellee Hudson & Keyes, L.L.C.’s motion for summary judgment. On September 30, 2009, this Court dismissed the appeal for failure to file the initial brief. The appellant moved to reconsider the dismissal and submitted the initial brief. We would reinstate the appeal at this point but for the fact that an order granting a motion for summary judgment is not a final, appeal-*867able order. Rust v. Brown, 113 So.3d 1105 (Fla. 4th DCA 2009). Accordingly, we dismiss the appeal as premature. Lidsky Vaccaro & Montes, P.A. v. Morejon, 813 So.2d 146, 149 (Fla. 3d DCA 2002). Upon the issuance of a final judgment by the trial court, the appellant may seek review of said order.
Appeal dismissed.